Citation Nr: 9914798	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Dissatisfaction with the initial rating action following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
February 1969.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1996, by the Philadelphia, Pennsylvania Regional Office and 
Insurance Center (ROIC), which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
March 13, 1996.  A subsequent rating action in August 1996 
assigned an earlier effective date of November 18, 1994 for 
the grant of service connection for PTSD and the assignment 
of a 30 percent disability rating.  The notice of 
disagreement with the rating assigned was received in April 
1997.  The statement of the case was issued in May 1997.  The 
veteran's substantive appeal was received in May 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the ROIC in July 1997.  A 
transcript of the hearing is of record.  A medical statement 
was submitted at the hearing.  A VA compensation examination 
was conducted in July 1997.  Additional VA treatment reports 
were received in July 1997.  A hearing officer's decision was 
entered in January 1998, which assigned a 50 percent 
evaluation for the veteran's PTSD effective November 18, 
1994.  As this is not a full grant of the benefit sought on 
appeal, this issue is still in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Board has rephrased the issue on appeal in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
ROIC.  

2.  The veteran's service-connected PTSD is manifested by 
recurrent nightmares about combat experiences in Vietnam, 
intrusive thoughts, difficulty sleeping, avoidance of 
reminders of Vietnam, depression, restricted affect, 
outbursts of anger, hypervigilance, and exaggerated startle 
response..  

3.  The veteran is demonstrably unable to obtain or retain 
employment due to PTSD during the appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1996); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected condition has 
become more severe is well-grounded where the veteran asserts 
that a higher rating is justified due to the increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in Vietnam from February 1968 to February 1969.  The 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran served as a light weapons 
infantryman.  The veteran's military personnel file, 
including his DD Form 214, reflects that he was awarded the 
Combat Infantryman Badge, the Vietnam Service Medal, the 
National Defense Service Medal, the Air Medal, the Army 
Commendation Medal, and the Bronze Star Medal with V device.  
The service personnel records indicate that the veteran was 
involved in the Tet Counteroffensive campaign.  

The veteran's claim for service connection for PTSD (VA Form 
21-4138) was received in November 1994.  Submitted in support 
of his claim was a private medical statement from William M. 
Antonelli, D.O., dated in January 1995, indicating that the 
veteran had been under his care since 1991 to present for 
several problems, including an anxiety disorder.  Dr. 
Antonelli also indicated that the veteran was taking 
medication for insomnia.  

The veteran was afforded VA examination in February 1995, at 
which time it was noted that he served in Vietnam for 11 
months and 25 days.  The veteran explained that his duty in 
service was mostly search and destroy; they ran ambush 
patrols with the 101st Airborne Division.  The veteran 
reported that the most traumatic incident occurred on his 
first night of patrol when a fellow soldier was killed, and 
his own gun jammed on him; he recalled being overwhelmed with 
fear and a sense of helplessness.  The veteran also indicated 
that they had to take turns carrying the body of the deceased 
soldier.  The veteran also reported being robbed by fellow 
soldiers while on rest and relaxation in China beach; he 
stated that he was enraged enough that he could have killed 
one of them.  The veteran also recalled racial tension among 
the soldiers following the assassination of Dr. Martin Luther 
King Jr. The veteran indicated that he had worked as a meat 
cutter from the time of his discharge until present.  The 
veteran stated that he felt shame, rage and anger; he noted 
that he did not like being in crowds, and he had a problem 
with alcohol.  

It was noted that the veteran was oriented in all spheres; he 
was clean and appropriately dressed.  He seemed receptive to 
interview, but he also seemed anxious about his future.  The 
examiner reported that mental status examination of the 
veteran was more or less normal; he did not have psychotic 
symptoms, such as hallucinations and delusions.  It was 
further noted that the veteran's sense of suspiciousness, 
mild paranoia and helplessness were not so out of the 
ordinary to really qualify him for any psychotic diagnosis.  
The examiner concluded that the veteran's PTSD symptoms did 
not fulfill the criteria for a PTSD diagnosis although he did 
have some symptoms of PTSD.  

Of record is a medical statement from Frank Trotta, Ph.D., a 
VA psychologist, dated in September 1995, indicating that the 
veteran was initially seen for an evaluation in February 
1995.  Dr. Trotta reported that the veteran complained about 
being depressed from his Vietnam experiences of losing a 
buddy, whom he had to carry out of the field; being in a 
heavy firefight ambushing the enemy when his weapon jammed; 
being assaulted and robbed by other GIs; and of tripping and 
falling on some rocks and injuring himself.  The veteran 
indicated that he had difficulty sleeping, and he had 
problems with nightmares.  Dr. Trotta stated that veteran's 
traumatic memories of combat and physical injuries past and 
present combined to cause him stress anxiety and depression 
at the present time.  

Received in March 1996 was a medical statement from Seymour 
Wagner, M.D., a  VA psychiatrist, dated in February 1996, who 
reported that the veteran was under his care for PTSD.  Dr. 
Wagner stated that the veteran clearly fulfilled the 
diagnostic criteria for PTSD and that it was clearly 
disabling to him.  

Received in April 1996 were VA outpatient treatment reports 
dated from March 1995 to March 1996, indicating that the 
veteran received ongoing treatment for several disabilities 
including symptoms of PTSD; treatment included medication and 
therapy.  

Also received in April 1996 was another medical statement 
from Dr. Frank Trotta, who reported that he had seen the 
veteran in PTSD psychotherapy regularly from September 1995 
to the present; he noted that the veteran continued to be on 
medications, including Amitriptyline and Temazepam.  Dr. 
Trotta stated that, despite psychotherapy, the veteran 
continued to suffer intrusive thoughts of traumatic 
experiences; marked sleep difficulties; social withdrawal and 
avoidance of people, along with a hypervigilance and distrust 
of others.  

The veteran was afforded a VA compensation examination in 
June 1996, at which time he indicated that, since leaving 
Vietnam, he had experienced insomnia, nightmares, intrusive 
recollections about Vietnam combat, easy irritability, 
startle reaction and hypervigilance.  The veteran also 
indicated that he preferred to be alone and had no feelings 
for anyone.  It was the opinion of the board of psychiatrists 
that the veteran exhibited symptoms and stresses consistent 
with the diagnosis of PTSD.  The diagnosis was PTSD.  

At his personal hearing in July 1997, the veteran testified 
that he had worked as a meat cutter.  The veteran stated that 
the blood from the meat reminded him of the wounded and 
deceased soldiers in Vietnam.  The veteran indicated that he 
had to leave his employment in 1994 because of certain 
physical problems.  The veteran further indicated that he 
subsequently went to computer school in an attempt to retrain 
himself; however, he occasionally became angry and depressed.  
The veteran related that he had difficulty concentrating, he 
became frustrated and angry; he got up and left at the end of 
a class and never went back.  The veteran stated that he had 
no friends, he sometimes clashed with his grown children, and 
had occasional arguments with his wife.  The veteran reported 
that he was receiving treatment, and taking medications that 
included Temazipam and Elavil.  The veteran related that he 
spent his time doing light housework, checking on his mother, 
taking his wife to work, and going shopping.  The veteran 
also reported that he sometimes had panic attacks while 
driving on the expressway.  The veteran stated that he felt 
that he let his family down and was now trying to take care 
of them.  

Submitted at the hearing was a statement from Dr. Seymour 
Wagner, dated in June 1997, wherein he reported that the 
veteran was under his care for PTSD.  Dr. Wagner stated that 
the veteran exhibited all the classic signs and symptoms.  
Dr. Wagner noted that the disorder and its attendant 
depression had caused the veteran to be unable to work for at 
least the last three years.  He further noted that the 
veteran was struggling with the illness and making some 
progress.  Dr. Wagner opined that the veteran's GAF was 20.  

The veteran was afforded another VA examination in July 1997, 
at which time he indicated that he had reexperiencing 
phenomenon which included nightmares at least once a week.  
The veteran also reported problems with intrusive thoughts 
that occurred several times per week; however, he denied any 
flashbacks.  It was noted that the veteran did avoid 
reminders of Vietnam and he avoided talking and thinking 
about Vietnam.  He reported significant emotional numbing and 
social isolation.  He had a flat affect.  It was further 
noted that the veteran had experienced a loss of interest in 
significant activities since he returned from Vietnam.  The 
veteran denied a sense of foreshortened future.  The veteran 
did report hyperarousal symptoms which included an increased 
startle response, hypervigilance, poor sleep, and poor 
concentration.  He also had a very strong physiologic 
response to things that remind him of Vietnam.  He had 
frequent angry outbursts.  It was further noted that, in 
addition to those symptoms of PTSD, the veteran also had 
symptoms of a major depressive disorder.  He denied auditory 
and visual hallucinations.  He did have symptoms of a panic 
disorder; he had classic panic attacks with palpitations, 
sweating, shortness of breath, GI symptoms and a sense of 
impending doom.  It was reported that the veteran left his 
job in 1994 because of neck injuries; he stated that he also 
had trouble with his job because of his trouble with 
authority figures and poor interpersonal relationships in 
general.  He reported frequent angry outbursts.  

On mental status evaluation, it was noted that the veteran 
was casually dressed; his speech was normal in tone, volume 
and rate.  He was calm and cooperative throughout the 
interview.  His mood was depressed, his affect restricted.  
His thought process was logical and goal directed.  His 
thought content revealed no hallucinations and no delusions.  
He had no active homicidal or suicidal ideation.  His 
judgment and insight were noted to be fair.  His cognitive 
examination was noted to be intact.  The assessment was PTSD; 
global assessment of functioning was 50.  

Received in June and July 1997 were VA outpatient treatment 
reports dated from February 1995 to May 1997, which show that 
the veteran continued to receive clinical evaluation and 
treatment for several disabilities including his PTSD.  
Treatment included medication, as well as supportive and 
individual therapy.  

B.  Legal analysis.

The veteran essentially contends that he is entitled to an 
increased rating for his service-connected PTSD.  The veteran 
maintains that the 50 percent disability rating does not 
accurately reflect the current severity of his service-
connected disorder.  It is further maintained that the 
veteran continues to experience chronic depression, 
nightmares, irritability and social withdrawal.  The veteran 
also contends that he is unable to secure gainful employment 
as a result of his service-connected PTSD.  It is asserted 
that work related stress aggravated the veteran's service-
connected condition.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2 (1998).  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, (hereinafter old criteria), a 50 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability evaluation will be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation requires that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Part 4, Code 9411 (before November 7, 1996).  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals, prior to March 1, 
1999) (Court) held that the evaluative factors listed as 
criteria for a 100 percent rating under the old criteria of 
Diagnostic Code 9411 represent three independent criteria.  
The Court further instructed that should the Board determine 
that any one of the three independent criteria has been met, 
then a 100 percent rating should be assigned.  

The veteran's psychiatric disorder has been evaluated under 
38 C.F.R. Part 4, Diagnostic Code 9411, which covers PTSD.  
The rating criteria under this code was recently changed, 
with the new criteria effective November 7, 1996.  See, 
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. 
Reg. 52695 (1996) (to be codified at 38 C.F.R. § 4.130).  The 
Court has held that "Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, 
whichever version of the criteria is more favorable to the 
veteran should be applied.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).  

The new rating criteria provide that a 50 percent rating will 
be assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  A 70 percent rating will be assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating will 
be assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Part 4, Code 9405 (effective 
November 7, 1996).  

After a full review of the record, the Board concludes that 
the old diagnostic criteria are more favorable to the 
veteran, and that he currently warrants a 100 percent 
schedular evaluation for service connected PTSD is warranted 
under such criteria for the entire appeal period.  The Board 
notes that the veteran continues to complain of recurrent 
nightmares, difficulty sleeping, intrusive thoughts, 
difficulty concentrating, avoidance, startle response, 
hypervigilance, and outbursts of anger.  During the recent VA 
examination in July 1997, it was noted that the veteran was 
depressed and his affect restricted.  Significantly, during 
his personal hearing in July 1997, the veteran testified that 
he had no friends, sometimes clashed with his grown children, 
and had arguments with his wife.  The veteran also reported 
that he sometimes wanted to get away from everyone.  
Submitted at the hearing was a statement Seymour Wagner, 
M.D., indicating that the veteran's PTSD and attendant 
depression had left him unable to work for the past 3 years.  
Overall, the clinical evidence of record reflects that the 
veteran receives frequent PTSD treatment and participation in 
individual and group therapy sessions.  Despite such 
treatment, he continues to manifest symptoms of nightmares, 
intrusive thoughts, difficulty concentrating, hypervigilance, 
social isolation and inability to form and maintain social 
relationships, avoidance of crowds, increased startle 
response, and anger.  

In addition, while the record indicates that the veteran left 
his job in 1994 because of neck injuries, he also reported 
having trouble with his job because of difficulty with 
authority figures, angry outbursts and overall poor 
interpersonal relationships.  Under these circumstances, the 
Board concludes that the evidence shows the veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD.  Under the criteria in effect prior to November 7, 
1996, the veteran's PTSD warrants the assignment of a 100 
percent schedular evaluation during the entire appeal period.

The Board has considered the Court's holding in Fenderson, 
supra; however, the veteran's psychiatric symptoms have 
remained essentially the same throughout his appeal period.  
Consistently, he has been found to suffer from virtual social 
isolation, chronic hypervigilance, daily intrusive memories, 
and nightly nightmares.  Most importantly, however, the 
evidence clearly reflects that the veteran has been 
demonstrably unable to obtain or retain employment as a 
result of his service-connected PTSD symptoms.  
Significantly, it is noteworthy that the veteran submitted 
his initial claim for PTSD in November 1994 and, in his 
statement dated in June 1997, Dr. Wagner indicated that the 
veteran's PTSD and attendant depression had left him unable 
to work for the past 3 years.  As the veteran's PTSD symptoms 
are found to have prevented the veteran from being able to 
work since the beginning of his appeal, a staged rating below 
100 percent is not warranted.  


ORDER

Entitlement to a 100 percent schedular evaluation for service 
connected PTSD during the entire appeal period is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

